Citation Nr: 0702704	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  04-27 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for right knee disability 
currently assigned a combined evaluation of 20 percent, that 
includes a separate 10 percent rating for arthritis, and a 10 
percent rating for instability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel






REMAND

The veteran served on active duty from June 1969 until 
January 1972. 

The veteran's most recent VA examination is dated November 
2002.  The examiner's findings addressing the disability 
factors set forth in 38 C.F.R. §§ 4.40, 4.45 are not clear.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, 
the Board must return the exam as inadequate for rating 
purposes.  When medical evidence is not adequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  38 C.F.R. § 3.159(c)(4)(i); 
See Littke v. Derwinski, 1 Vet. App. 90 (1991); see also 
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993) (When a 
veteran claims that his condition is worse than when 
originally rated and the available evidence is too old for an 
adequate evaluation of the veteran's current condition, the 
VA's duty to assist includes providing a new examination.).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:
		
1.  Obtain copies of records of any VA 
treatment to the right knee dated since 
June 2003.  

2.  The RO should schedule the veteran 
for an orthopedic examination of the 
right knee.  The claim's folder should be 
made available to the examiner for 
review.  The examiner should conduct 
range of motion testing, stability 
testing, and all other appropriate 
testing including x-rays if needed.  The 
examiner should describe any anatomical 
changes or functional loss, including the 
inability to perform normal working 
movements with normal strength, speed, 
coordination, and endurance.  The 
examiner should specify any functional 
loss due to pain or weakness and document 
all objective evidence of these symptoms.  
The examiner is requested to provide an 
opinion as to the degree of functional 
loss likely to result from a flare-up of 
symptoms or on extended use.  Functional 
loss should be portrayed in terms of 
additional loss of range of motion, if 
feasible.  The examiner should also 
document, to the extent possible, the 
frequency and duration of any 
exacerbation of symptoms.   

		3.  After completing the requested 
development, the RO should again review 
the record and readjudicate the claim.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
(SSOC).  An appropriate time should be 
given for them to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



